Title: To Benjamin Franklin from James Lovell, 16 September 1779
From: Lovell, James
To: Franklin, Benjamin


Honble: Sir
Philada. Septr. 16th. 1779
On the 30th. of Augst. I received yr. favr. of June 2d. with the ministerial Paper containing Mauduit’s Speculations and, since that, several Pamplets wch. came under the care of Chevalr. de la Luzerne and, I think, under a Superscription in yr. Grandson’s handwriting, have reached me. I am sure Hartley is stumbling only over a Mistake about the eventual alliance. It is now in Vigor. It is defunct of course upon a Peace, except so far as a Guarantee of the articles of that Peace and there can be no Sincerity in any pacific compact of Britain if she is not willing to have it guaranteed to us. He is more mistaken in his Idea of a distinction being yet in Vigor here, between the Ministry & People of Britain. A short Space of Time will probably produce for his Perusal a solemn Vow & Compact not only of the Delegates in Congress but of the whole Legislatures of the Union, never, never to form even a commercial Treaty with Great Britain. It was indeed once held out here, for political Purposes in the days of our Irresolution, that this was not a popular War in England. But it is not now at all necessary to disguise the Certainty that from the Tyrant George down to the Shoe and Soot Boy there is a proud desire to be yet able to say “our Colonies.”
I have sent you so many Setts of the Journals of this year that I now only convey additional Numbers to compleat those Setts. I send you also 1777. I shall particularly press what you say to me of Pacquet Boats. The Navy Board at Boston write to me in the same manner. I am, Sir, your most humb. Servt.
James Lovell
Honble. Doctr. Franklinprivate
 
Endorsed: Mr. Lovell’s Letters between April 29 & Sept. 6 1779. Recd. June 12. 1780
